McMurray, Presiding Judge.
In King v. State, 226 Ga. App. 576 (486 SE2d 904), this Court affirmed the decision of the State Court of Clayton County, overruling defendant’s motion to withdraw her guilty pleas to accusations of driving while her license was in suspension and for giving a false name and false date of birth to a law enforcement officer. But on certiorari, the Supreme Court of Georgia reversed. King v. State, 270 Ga. 367 (509 SE2d 32). Consequently, our prior judgment is vacated and the judgment of the Supreme Court of Georgia is made the judgment of this Court. The judgment of the trial court is reversed.

Judgment reversed.


Beasley, P. J, and Smith, J., concur.